Citation Nr: 0032065	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  94-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel

INTRODUCTION

The veteran had active military service from December 1961 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision in 
which the RO denied service connection for an acquired 
psychiatric disorder to include PTSD.  The veteran appealed 
and was afforded an RO hearing in May 1993.  His claim was 
denied by the hearing officer as reflected in a November 1993 
supplemental statement of the case (SSOC).  Thereafter, the 
veteran appeared for a hearing before the undersigned member 
of the Board at the RO in July 2000.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  If schizophrenia becomes 
manifest to a degree of 10 percent or more within one year 
after discharge from service, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board has preliminarily reviewed the veteran's claims 
file.  The service medical records in the claims folder are 
negative for complaints, treatment or diagnosis of any 
psychiatric disorder.  The veteran's military occupational 
specialty (MOS) in service was console operator in 
communications.

Post-service medical records reveal that the veteran has 
received psychiatric treatment for pathology characterized as 
an adjustment disorder with depressed mood in 1988, schizo-
affective disorder in 1989, bipolar disorder in 1990, 
schizophrenia in 1991 and PTSD.  He has participated in a 
PTSD therapy group at a VA facility since 1988.

On VA psychiatric examination in March 1992, the veteran was 
diagnosed with a schizo-affective disorder, depressive type.  
The VA examiner indicated that the veteran had some symptoms 
consistent with PTSD, but other symptoms necessary for a 
diagnosis of PTSD were not present and a diagnosis was not 
made for PTSD.

At his RO hearing in May 1993, the veteran testified that he 
had received private psychiatric treatment in Hawaii while he 
was on active duty.  He said that he did not seek treatment 
from a military psychiatrist because he did not want his 
mental problems to have an adverse effect on his military 
career.  He indicated that he had not provided these 
treatment records to VA but could try to get them.  The 
veteran indicated that he was reimbursed by the military for 
that private psychiatric treatment.  Later in the hearing, 
the veteran indicated that he could not remember the name or 
address of the psychiatrist who had treated him during active 
duty.  He described his duties in Vietnam as including 
perimeter duty.  On one occasion, the veteran indicated that 
he came under attack while he was on perimeter guard.  Once 
he was in Hawaii, the veteran indicated that he started to 
have flashbacks about his Vietnam experiences.

A subsequent VA psychiatric examination in June 1993 resulted 
in a conclusion by the examiner that the veteran was in an 
"unclear diagnosis category."  Specifically, the VA 
physician indicated that the veteran was a schizoid 
individual with chronic dysphoria and elements of PTSD.

The veteran is in receipt of disability benefits from the 
Social Security Administration on the basis of a diagnosis of 
schizophrenia.  The medical records underlying the award of 
such disability benefits have been obtained and are 
associated with the claims folder.

VA outpatient treatment records dated in April 1995 note a 
diagnosis of PTSD, although the basis of that diagnosis is 
not set forth.

In December 1998, the veteran was seen for a VA fee basis 
examination.  The veteran reported a history of psychiatric 
hospitalizations beginning in 1989 with the most recent 
hospitalization occurring in 1995.  On examination, the 
veteran appeared mildly disheveled and exhibited psychomotor 
agitation, and hostility and irritability towards the 
examiner.  His mood was depressed, anxious and angry.  The 
veteran denied feelings of hopelessness, worthlessness or 
anhedonia.  He admitted hearing voices and hearing paranoid 
ideations.  The veteran refused to participate in MMPI 
testing.  The diagnostic assessment was PTSD and 
schizoaffective disorder.

At his hearing before the undersigned member of the Board at 
the RO in July 2000, the veteran again testified that he had 
been followed by a private psychiatrist in Hawaii for two 
years while he was on active duty.  At this hearing, he 
indicated that he never paid any money out of his own pocket 
for this treatment and assumed that the psychiatrist had been 
paid by the military.  The veteran indicated that he had top 
secret clearance and worked in communication which may have 
explained the reason he did not want to see a military 
psychiatrist.  The veteran stated that after his discharge 
from service he went to a Vet Center in Montebello, 
California in 1972.  He also indicated that he saw a 
professor of psychiatry from California State University at 
Long Beach by the name of Dr. Johnson in Irvine, California.  
Dr. Johnson's treatment records of the veteran have not been 
associated with the claims folder.

The Board notes that while there is evidence of diagnoses of 
both schizophrenia and PTSD, the evidence of record is 
negative for any specific medical opinion as to whether there 
is a relationship between a current chronic psychiatric 
disorder and any incident of military service.

In this regard, it is noted that recently, Congress amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to clarify VA's duty to assist a claimant in 
developing all facts pertinent to a claim for benefits.  Such 
duty includes requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100-
5107).

Under the circumstances of this case, the Board finds that 
the RO should schedule the veteran for an appropriate VA 
psychiatric examination to obtain a medical opinion as to the 
relationship, if any, between any currently diagnosed chronic 
psychiatric disorder and the veteran's active military 
service.  The veteran is hereby notified that a failure to 
report for any scheduled examination, without good cause, 
could have an adverse impact on his claim.  See 38 C.F.R. 
§ 3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Prior to having the veteran undergo a VA psychiatric 
examination, however, the RO should obtain and associate with 
the record all outstanding pertinent medical records, both VA 
and private.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits.  As a result, 
following the completion of the development requested below, 
the RO should adjudicate the claim on the merits.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him to identify with specificity the 
names and units of individuals involved 
in the reported stressful event(s) which 
he maintains led to his PTSD.  
Specifically, the veteran should be asked 
to provide specific information regarding 
the date, time, location and names of 
individuals involved.  The veteran should 
be advised that this information is 
vitally necessary in order to attempt to 
verify the claimed stressful event(s) and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  In addition to information 
from the veteran himself, corroborating 
statements from fellow soldiers who 
served with the veteran may be submitted.

2.  Thereafter, the RO should obtain and 
associate with the claims file all 
outstanding records of psychiatric 
treatment pertaining to the veteran.  
This should specifically include any 
outstanding records from VA facilities 
identified by the veteran as well as 
private treatment records from Dr. 
Johnson, identified by the veteran at his 
July 2000 hearing.  In addition, the 
veteran should again be asked to identify 
the name of the psychiatrist from whom he 
sought treatment in Hawaii while he was 
on active duty.  If that physician is 
adequately identified, the RO should, 
with appropriate authorization from the 
veteran, obtain all pertinent treatment 
records from that individual.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified and advised of 
their right to submit such records on 
their own.

3.  The RO should forward a copy of all 
additional information received from the 
veteran regarding his claimed 
stressor(s), together with a copy of his 
DD-214 and service personnel records and 
all associated documents, to The U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR).  They should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressor(s) as reported above.

4.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded an appropriate 
VA psychiatric examination to determine 
the nature and etiology of any current 
chronic psychiatric disorder.  The 
physician who is designated to examine 
the veteran must review the evidence in 
the claims folder, to include a complete 
copy of this REMAND.  All appropriate 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  Following 
examination of the veteran and review of 
his pertinent medical history, the VA 
examiner should diagnose all psychiatric 
pathology and render an opinion as to 
whether it is as least as likely as not 
that any currently demonstrated 
psychiatric disorder is in any way 
related to the veteran's active military 
service, to include the symptoms noted 
therein.  The examiner must be instructed 
that only an event which has been 
corroborated may be considered for the 
purpose of determining whether exposure 
to such stressor in service has resulted 
in PTSD.  If a diagnosis of PTSD is 
deemed appropriate, then the examiner 
should explain how the diagnostic 
criteria of the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If none of the requested development 
provides evidence of a nexus between any 
current psychiatric disorder and the 
veteran's active military service, the RO 
should specifically advise both the 
veteran and his representative of the 
need to submit such competent medical 
evidence to support his claim.

7.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim in light 
of all applicable evidence of record and 
all pertinent legal authority, to include 
the provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions to be 
codified at 38 U.S.C.A. §§ 5100-5107.  
The RO must provide adequate reasons and 
bases for all its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished with 
an SSOC that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations to include those on the 
merits of the claim.  He should also be 
afforded the opportunity to respond to 
that SSOC before the claim is returned to 
the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


